Citation Nr: 9923642	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bilateral hearing loss.  A hearing was 
held in June 1999, in Wichita, Kansas, before Jeff Martin, 
who is a Member of the Board, and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102 (West 1991).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to machine gun noise at very 
close range for considerable periods of time during service.

3.  The veteran and persons who knew him noticed that he had 
difficulty hearing from the time of service and immediately 
after service.

4.  The veteran currently has a disabling bilateral hearing 
loss.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303, 
3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  He reports that he was exposed to extensive 
machine gun noise as a gunner during service, and that he has 
had ringing in his ears and difficulty hearing since service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection for hearing loss is regulated at 
38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has noted that 38 C.F.R. 
§ 3.385, "does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service."  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  The Court explained 
that:


[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

Hensley at 160.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
veteran's claim for service connection for hearing loss is 
addressed by evidence of noise exposure during service and a 
current diagnosis of hearing loss.  The Board finds that this 
evidence is sufficient to create a well grounded claim on 
that issue.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Recent tests of the veteran's hearing have shown bilateral 
hearing loss.  On the authorized VA audiological evaluation 
in March 1997, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
75
95
LEFT
15
15
55
65
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.  
Those test results indicate that the veteran's current 
hearing impairment is a disability as defined by 38 C.F.R. 
§ 3.385.

Reports from the veteran's service entrance and separation 
examinations indicate that the veteran's hearing was normal 
according to a whispered voice test.  In a regional office 
hearing in August 1997 and a Travel Board hearing in June 
1999, the veteran reported that the hearing test in his 
separation examination was limited to asking him whether he 
could hear a tuning fork that the examiner struck.  In his 
1997 and 1999 hearings, the veteran described his exposure to 
noise during service.  He stated that he served as a gunner 
during most of his fourteen months in Korea.  In that duty, 
he operated Quad 50 machine guns from a half track vehicle.  
He was positioned between the guns, with his head one or two 
feet away from them.  He fired the guns on missions that 
occurred an average of six nights per week.  On the mornings 
following each mission, he reported, he usually had ringing 
in his ears, and could not hear at all until late morning or 
noon.

The veteran reported that he had noticed difficulty hearing 
beginning during service and continuing through the present, 
with worsening of symptoms in the 1980s and 1990s.  Persons 
who know the veteran have submitted statements in support of 
his claim.  The veteran's wife wrote that she had noticed 
that the veteran had trouble hearing for as long as she had 
known him, since the 1950s.  A man who served in the same 
unit with the veteran reported that the Quad 50s were 
extremely loud, noisy guns, and that he had experienced 
ringing in the ears and difficulty hearing for several hours 
after firing them.  That fellow veteran named two other men 
who had served as gunners in their unit, and noted that both 
of those men now wore hearing aids.  A friend of the veteran 
wrote that he had spent time with the veteran both before and 
after the veteran's service.  That friend indicated that he 
had not noticed the veteran having any trouble hearing before 
his service, but that he had noticed after the veteran's 
service that the veteran did not seem to hear well.  In 
September 1997, C. Lucien Gray, M.D., examined the veteran's 
ears and hearing test results.  Dr. Gray provided the 
following diagnosis: "Bilateral sensory neural hearing loss 
which appears by history to be primarily presbycusis, 
although acoustic trauma in the army is a potential but small 
factor."

The veteran has provided credible and consistent accounts of 
his exposure to gun noise during service and his difficulty 
hearing from that time forward.  His accounts are supported 
by the statements of people who were with him at or around 
the time of his service.  While hearing loss was not found on 
his service separation examination, the veteran credibly 
reports that that examination was quite simple and brief.  
Dr. Gray's diagnosis declared acoustic trauma to be a 
possible but small factor in the veteran's hearing loss.  
Some of the accumulated evidence tends to link the veteran's 
current hearing loss to noise exposure during service, while 
other evidence tends to argue against such a connection.  The 
law governing VA benefits provides that when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a claim for benefits, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  In this case, 
the Board finds that there is an approximate balance between 
the evidence for and against a causal connection between 
noise exposure during service and the veteran's current 
hearing loss.  Resolving the benefit of the doubt in favor of 
the veteran, as required by 38 U.S.C.A. § 5107(b), the Board 
grants the claim for service connection for bilateral hearing 
loss.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

